Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-17 are pending.  Claims 1-17 are examined on the merits.

Claim Objections
Claims 4-6, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Double Patent Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10709659. Claim 9 of U.S. Patent No. 10709659 recites “A method of promoting hair growth and reducing hair loss comprising administering to a subject exhibiting symptoms of alopecia an effective amount of the composition of claim 1 for a time sufficient to promote hair regrowth and reduce hair loss, wherein claim 1 recites “A composition for promoting hair growth and reducing hair loss, comprising from 100 to 1000 mg of an extract of Curcuma longa, from 100 mg to 1000 mg of an extract of the roots and leaves of Withania somnifera, at least 200 mg of saw palmetto extract, low molecular weight collagen, hyaluronic acid and a pharmaceutically suitable encapsulating material”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 10709659 encompass the scope of the current claims.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10688037 B1. Claim 11 of U.S. Patent No. US 10688037 B1  recites “A method of promoting hair growth and reducing hair loss comprising administering to a subject an effective amount of the composition of claim 1, in a pharmaceutically suitable vehicle, for a time sufficient to promote hair regrowth and reduce hair loss in subjects exhibiting symptoms of alopecia, wherein claim 1 recites “A composition for promoting hair growth and reducing hair loss, comprising from about 100 mg to 1000 mg of an extract of Curcuma longa, from about 100 mg to 1000 mg of an extract of the roots and leaves of Withania somnifera, at least about 200 mg of saw palmetto extract, from about 225 mcg to 300 mcg of iodine and a pharmaceutically acceptable encapsulating material”.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10688037 B1 encompass the scope of the current claims.



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	 Claims 1, 8-10, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Isaacs et al (GB 2484812 A), in view of Kalani et al (Kalani et al, Ashwagandha root in the treatment of non-classical adrenal hyperplasia. Endocrine Reviews, (June 2012) Vol. 33, No. 3, Supp. MeetingAbstracts. Abstract Number: MON-488).	            
	 Isaacs et al teach an oral preparation (thus an food item, thus claim 9 is met) for maintaining hair growth, strength and condition and reducing hair loss, comprising: pine bark extract, caffeine, curcumin, resveratrol, horsetail extract, L-cysteine, methylsulfonylmethane, biotin, vitamin B6 P5P, zinc, copper, magnesium.  The composition may further comprise saw palmetto extract, beta sitosterol, green tea and taurine or iron, vitamin B12, marine cartilage and pantothenic acid.  Thus, a preparation for maintaining hair growth, strength and condition, and/or the reduction of hair loss (thus the intended use of claim 1, promoting hair growth and reducing hair loss is met) comprised: 320 mg of saw palmetto extract (thus at least 200 mg), 50 mg of pine bark extract, 50 mg of beta sitosterol, 50 mg of caffeine (also promoting circulation), 200 mg of green tea (also an antioxidant) (thus claims 8 and 17 are met), 950 mg of curcumin (thus 100 mg to 1000 mg of an extract of curcuma longa) (in combination with resveratrol) (thus one or more compounds selected from resveratrol, thus claims 8 and 17 met), 100 mg of resveratrol (in combination with curcumin), 30 mg of horsetail extract (also a source of silica), 100 mg of L-cysteine, 150 mg of methylsulfonylmethane, 1 mg of biotin (thus claim 8 is met), 2.8 mg of vitamin B6 (thus claim 9 is met, thus vitamins; thus additional components) P5P, 100 mg of taurine, 30 mg of zinc (thus minerals, thus claim 9 is met), 4 mg of copper, 150 mg of magnesium (see Abstract). Isaacs et al teach the preparation may be in the foam of one or more tablets, liquid, powder or encapsulated powder and may be taken orally (page 11, lines 10-11) (thus a pharmaceutically acceptable encapsulating material). Isaacs et al teach the preparation may reduce or prevent the action of factors such as hormones (thus a method of improving hair loss by medication side effects, thus claim 9 is met) which may promote hair loss. The preparation may be used as part of a program to reduce hair loss (thus for a time sufficient to improve hair loss, thus claims 1 and 9 are met), maintain or improve hair growth, and /or enhance hair strength, shine, and condition (page 11, lines 19-23). Isaacs et al teach curcumin and resveratrol in combination have powerful and anti-inflammatory and antioxidant effect (page 6, lines 23-24) (thus a method of improving hair loss caused by chronic inflammation, thus claim 1 is met).
            Isaacs et al do not teach the incorporation of 100 mg to 1000 mg roots and leaves of Withania somnifera; neither do Isaacs et al teach a method of improving hair loss caused by chemotherapy.
Kalani et al teach Withania somnifera, commonly known as ashwagandha, is a traditional Aryuvedic medicinal plant reported to be beneficial for a variety of medical conditions owing to its antioxidant, anti-inflammatory, immune-modulating, and antistress properties.  Anwer et al (2008) have also shown that Withania somnifera (WS) increases insulin sensitivity in rats.  Non-classical adrenal hyperplasia (NCAH) has been shown to be associated with insulin resistance (IR) and interventions which reduce IR, including metformin, thiazolidinediones, and weight loss ameliorate NCAH. Consequently, we hypothesized that WS could be beneficial in a patient with a non-classical adrenal hyperplasia.In this case report, a 57-year-old female with non-classical congenital adrenal hyperplasia due to both 3-.beta.-ol dehydrogenase deficiency and aldosterone synthase deficiency took 400 mg WS orally twice daily for 6 months.  Following this treatment there was a 31% reduction in 18-hydroxycorticosterone by mass spectrometry from 55 to 38 ng/dL (9-58), a 66% reduction in 17-hydroxypregnenolone by HPLC/mass spectrometry from 460 to 155 ng/dL (53-357), a 69% reduction in corticosterone by liquid chromatography/tandem mass spectrometry from 2416 to 748 ng/dL (130-820), and a 55% reduction in 11-deoxycortisol by liquid chromatography, tandem mass spectrometry from 89 to 40 ng/dL (12-158).  The biochemical improvement was accompanied by a reduction in the amount of scalp hair loss. We conclude that ashwagandha root could be used as a novel natural remedy for congenital adrenal hyperplasia if double blind, randomized control trials confirm our findings (see Abstract).

            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use ashwagandha root from Kalani et al
Into the composition of Isaacs et al since Kalani et al teach the biochemical improvement was accompanied by a reduction in the amount of scalp hair loss by using ashwagandha root. Therefore, one of the ordinary skill in the art would have been motivated to use ashwagandha root from Kalani et al into the composition of Isaacs et al to enhance its effect for reduction of hair loss.
              It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed composition to improve hair loss caused by chemotherapy or any other reasons since Isaacs et al teach the preparation may be used as part of a program to reduce hair loss, maintain or improve hair growth, and /or enhance hair strength, shine, and condition.
              Regarding the claimed amount of 100-1000 mg of the ashwagandha root, although the prior art did not specifically disclose the amounts of ashwagandha root, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of ashwagandha root because concentrations of the claimed ashwagandha root are art-recognized result effective variables because they have the ability to reduce hair loss, which would have been routinely determined and optimized in the pharmaceutical art. 
                 Regarding the claimed leaves of ashwagandha, since the root of ashwagandha has activity or reducing hair loss, choosing from a finite number of predictable plant parts such as leaves, stem, and flower, would have been obvious because a person of ordinary skill has good reason to pursue the known options with his or her technical grasps. If this leads to the anticipated success, it is likely that the product is not of innovation, but of ordinary skill and common sense. 
	                 From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	              Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 2, 8-11, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Isaacs et al and Kalani et al as applied to claims 1, 8-10, and 17 above, and further in view of Moliner et al (ES 2517741 A1).
The teachings of Isaacs et al and Kalani et al are set forth above and applied as before.
The combination of Isaacs et al and Kalani et al do not specifically teach the incorporation of 100-1000 mg of tocotrienols and tocopherols into the composition.
Moliner et al teach the invention relates to a combination composition comprising Serenoa serrulata extract (thus the same as the claimed saw palmetto extract) and tocotrienols and tocopherols, and sulfur-containing amino acids and nutrition supplements and pharmaceutical compositions.  The composition also relates to the use of the combination to prevent hair loss and stimulate growth (see Abstract).
             It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed tocotrienols and tocopherols from Moliner et al into the composition of Isaacs et al since Moliner et al teach treating hair loss by using the claimed tocotrienols and tocopherols. Therefore, one of the ordinary skill in the art would have been motivated to use tocotrienols and tocopherols from Moliner et al into the composition of Isaacs et al to enhance its effect for reduction of hair loss.
              Regarding the claimed amount of 100-1000 mg of tocotrienols and tocopherols, although the prior art did not specifically disclose the amounts of tocotrienols and tocopherols, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of tocotrienols and tocopherols because concentrations of the claimed tocotrienols and tocopherols are art-recognized result effective variables because they have the ability to reduce hair loss, which would have been routinely determined and optimized in the pharmaceutical art. 
               From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	              Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 7-10, 16, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Isaacs et al and Kalani et al as applied to claims 1, 8-10, and 17 above, and further in view of Hirata et al (Hirata et al, Testosterone 5alpha-reductase inhibitory active constituents of Piper nigrum leaf. Biological & pharmaceutical bulletin, (2007 Dec) Vol. 30, No. 12, pp. 2402-5).
The teachings of Isaacs et al and Kalani et al are set forth above and applied as before.
The combination of Isaacs et al and Kalani et al do not specifically teach the incorporation of 5 mg piperine the composition.
Hirata et al teach previously we reported that Piper nigrum leaf extract showed a potent stimulation effect on melanogenesis and that (-)-cubebin (1) and (-)-3,4-dimethoxy-3,4-desmethylenedioxycubebin (2) were isolated as active constituents.  As a part of our continuous studies on Piper species for the development of cosmetic hair-care agents, testosterone 5alpha-reductase inhibitory activity of aqueous ethanolic extracts obtained from several different parts of six Piper species, namely Piper nigrum, P. methysticum, P. betle, P. kadsura, P. longum, and P. cubeba, were examined.  Among them, the extracts of P. nigrum leaf, P. nigrum fruit and P. cubeba fruit showed potent inhibitory activity. Activity-guided fractionation of P. nigrum leaf extract led to the isolation of 1 and 2.  Fruits of P. cubeba contain 1 as a major lignan,thus inhibitory activity of the fruit may be attributable to 1.  As a result of further assay on other known constituents of the cited Piper species, it was found that piperine, a major alkaloid amide of P. nigrum fruit, showed potent inhibitory activity, thus a part of the inhibitory activity of P. nigrum fruit may depend on piperine.  The 5alpha-reductase inhibitory activities of 1 and piperine were found for the first time.  In addition, the P. nigrum leaf extract showed in vivo
anti-androgenic activity using the hair regrowth assay in testosterone sensitive male C57Black/6CrSlc strain mice (see Abstract).
  	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed piperine from Hirata et al into the composition of Isaacs et al since Hirata et al teach the P. nigrum leaf extract, with piperine as a major alkaloid, showed in vivo anti-androgenic activity using the hair regrowth assay. Therefore, one of the ordinary skill in the art would have been motivated to use piperine from Hirata et al into the composition of Isaacs et al to enhance its effect for reduction of hair loss. Determining an appropriate administration route (oral or topical) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
              Regarding the claimed amount of 5 mg piperine, although the prior art did not specifically disclose the amounts of piperine, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of piperine because concentrations of the claimed piperine are art-recognized result effective variables because they have the ability to reduce hair loss, which would have been routinely determined and optimized in the pharmaceutical art. 
               From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	              Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  	            


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655